Citation Nr: 1142553	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  10-37 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of frostbite to the upper and lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In August 2006, the RO found the Veteran was not competent to handle disbursement of funds. In April 2011, the Veteran submitted a statement claiming that he was "of sound mind" and able to handle his own finances. The issue of competency has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The record contains no complaints of, treatment for, or diagnosis of frostbite residuals to the upper or lower extremities.

2. The Veteran's claimed residuals of frostbite to the upper or lower extremities are not due to an event or incident of his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an upper or lower extremity disability from residuals of frostbite in-service are not met. 38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

A January 2010 VCAA letter explained the evidence necessary to substantiate the Veteran's claim for service connection for residuals of frostbite. This letter also informed him of his and VA's respective duties for obtaining evidence. The letter was provided before initial adjudication of the claim in February 2010. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The Veteran was also advised of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In July 1997, VA requested the Veteran's service treatment records from the National Personnel Records Center (NPRC). The Veteran was notified that his service treatment records may have been destroyed in a fire in a July 1997 letter from the RO. In October 1997, NPRC informed VA that no medical records were on file at NPRC and the records were "fire related." Additional attempts to obtain the requested records would be futile. Accordingly, no further attempts by VA to obtain the service treatment records are warranted. See 38 U.S.C.A. § 5103A(b)(3). 

In a January 2011 Board remand, the RO/ Appeals Management Center (AMC) was directed to provide requisite notice to the Veteran, in accordance with Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, when a claimant's service treatment records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony or other documents created while he was in service, to support his claim). Consequently, he was advised by an AMC letter in January 2011 that he could provide information from alternate sources such as statements from military medical personnel (nurses, medics, corpsmen, doctors); "buddy" statements or affidavits from people who knew him while he was in service and knew of any disability the Veteran had while he was on active duty; state or local accident and police reports; employment physical examinations; medical evidence from hospitals, clinics, and private physicians by which, or by whom, he was treated after service; letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations. He was further advised that VA could assist him in obtaining any records of medical treatment. He did not supply any evidence or information by which VA could assist in obtaining additional evidence. 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, to decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in development of his claim. 

The Veteran was not provided a VA medical examination and opinion to assess the current nature and etiology of his claimed upper and lower extremity disability. However, VA need not conduct an examination with respect to this claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The standards of McLendon are not met in this case because the record includes no complaints of, treatment for, or diagnosis of frostbite residuals to the upper or lower extremities. Therefore, a VA examination to evaluate these claimed disabilities is not warranted because the Veteran does not have a valid claim for service connection.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

Service Connection

While the Veteran alleges he incurred frostbite while serving on active military duty, which resulted in disorders of both the upper and lower extremities, the preponderance of the evidence indicates that these disorders were incurred many years after service and were not the result of any in-service activity. The claim will therefore be denied.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

The Veteran alleges that he "endured very cold temperatures and suffered frostbite" while stationed in Korea, and had residual problems with his upper and lower extremities. See Veteran's September 2009 statement.

An April 1955 separation examination report revealed a normal clinical evaluation of the upper and lower extremities. It was silent for treatment for, or complaints of, residuals of frostbite in the upper or lower extremities.

A Department of the Army, Office of the Surgeon General, report of the Veteran's service information in 1953 was received by VA in November 1997. The report included information obtained from the Hospital Admission Card data files from 1942 to 1945 and from 1950 to 1954. It was silent for any treatment for, or complaints of, residuals of frostbite in the upper or lower extremities.

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In a September 1992 treatment note from the Mount Sinai Clinic, the Veteran complained of peripheral neuropathy symptoms in his right hand and right foot, muscle cramps in both calves, and shoulder pain. He reported he had a right shoulder injury three years previously after a fall. Examination revealed no weakness, but the Veteran demonstrated hyperactive reflexes in the upper and lower extremities. The examiner noted no clinical evidence of peripheral neuropathy. 

In a September 1996 VA treatment record, the Veteran complained of arm pains, including "arthritis"; leg cramps; and back pain radiating to his thighs. The examiner noted normal extremities with generalized weakness that did not appear to be neurological.

In an April 2002 VA treatment note, the Veteran complained of progressive numbness in both arms and hands. However, he again reported the symptoms began three months prior to treatment. It was noted that he fell down the stairs two months before the treatment visit, and that he was treated for a hairline fracture of his right forearm. The Veteran also complained of continuing pain in the right arm and shoulder, and "difficulty" with his right leg. The diagnosis was arthritis.

In a June 2002 VA treatment note, the Veteran presented with complaints that he was "hurting all over" and requested pain medication. He reported the pain began in his right arm and traveled to his right hand. He related that both of his arms were weak and painful, and he had no feeling in his right hand for several months. He also complained of right leg pain which increased while he walked, but did not radiate. 

Significantly, the examiner noted the Veteran was a "very poor historian." Physical examination revealed greater pain and weakness of the upper extremities in the right side and the examiner reported the etiology was "unclear."

In a June 2002 VA physical therapy note, the Veteran complained of bilateral leg pain and weakness. 

In an October 2002 VA treatment note, the Veteran complained of generalized pain involving his bilateral shoulders, arms, hips, and knees for at least ten years. He acknowledged an episodic cold sensation over his arms and "numbness" in his hands. The diagnosis was chronic pain that mostly affected the bilateral shoulders and right hip. The examiner noted the pain was likely chronic shoulder bursitis and degenerative joint disease. The Veteran was offered a trial of cortisone injections for his shoulder pain, but he refused and expressed that he wanted oral medication. 

During an October 2002 VA aid and attendance examination, the Veteran related that he developed arthritis due to heavy physical work throughout his life. The examiner noted that the Veteran was "a poor and rather incoherent historian, except when he was asked to articulate his needs." 

In a July 2003 VA rheumatology note, the Veteran reported persistent arm pain, which he noted was mostly limited to his shoulders, but he had occasional numbness of his hands. He denied any joint pain in his lower extremities. The examining physician opined that he shoulder pain was most likely secondary to degenerative joint disease and sensory pathology was most likely secondary to spinal stenosis or alcohol neuropathy.

In an April 2005 VA neurology consultation, the Veteran ambulated with a limping gait and he dragged his left foot. Diagnostic sensory testing was normal in all distal extremities and he demonstrated normal motor power. The examiner noted the Veteran's gait might be related to lumbar spinal stenosis.

In a June 2005 VA treatment record, the Veteran complained of "achiness all over." 

June 2005 x-rays of the bilateral shoulders revealed a well-corticated ossific density indicative of old trauma in the right shoulder, and minimal acromioclavicular joint degenerative joint disease in the left shoulder.

In a January 2008 VA neuropsychological evaluation, the examiner noted the Veteran's medical history included chronic pain in the legs and back as a result of a work-related injury. 

In a February 2009 VA treatment note, the Veteran complained of right hip and bilateral shoulder pain. The diagnosis was bilateral shoulder pain, likely due to osteoarthritis.

In a February 2010 VA treatment note, the Veteran complained of chronic bilateral shoulder discomfort and stiffness and chronic low back pain with leg pain. The diagnoses were bilateral adhesive capsulitis and bilateral knee osteoarthritis.

The Veteran is competent to report the circumstances of his service and symptoms "capable of lay observation," such as chronic pain, but he is not competent to provide evidence that requires medical knowledge, such as a relationship between chronic pain and residuals of frostbite in-service. See Barr, 21 Vet. App. at 303; see also Jandreau, 492 F. 3d at 1372; Espiritu v. Derwinski, 2 Vet. App. 492 (1992). To the extent that the Veteran claims he has an upper and lower extremity disability due to residuals of frostbite in-service, there is no evidence to support such an event in service and given the Veteran's normal medical findings on his service exit physical examination, the Veteran is not credible in his assertion. 

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability. 38 U.S.C.A. §§ 1110, 1131. The evidence reflects no complaints of, treatment for, or diagnosis of frostbite residuals to the upper or lower extremities. In the absence of proof of current disability, the claim for service connection may not be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Thus, service connection for residuals of frostbite to the upper and lower extremities is not warranted. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of frostbite to the upper and lower extremities is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


